Citation Nr: 0729094	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-00 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from July 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran's claim was previously before the Board, and was 
remanded in December 2006.  The RO completed all necessary 
actions requested by the Board in the December 2006 remand.  
Therefore, the veteran's claim is properly before the Board 
at this time.



FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current PTSD diagnosis that is related to service, or that 
the veteran has submitted information sufficient for the RO 
to verify any in-service stressor.



CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, proper VCAA notice was provided after 
the initial adjudication of his claim.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the veteran after the initial adjudication, the 
veteran has not been prejudiced thereby.  The content of the 
notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.

In July 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claims under the 
VCAA.  The July 2004 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claim, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide "any evidence 
in your possession that pertains to your claim."  See 
38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the July 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
May 2007 SSOC provided him with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The veteran was 
provided with such notice in December 2006.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

A November 2001 VA outpatient record shows the veteran was 
diagnosed with PTSD.  The issue remains, however, of whether 
there is credible supporting evidence that a claimed in-
service stressor actually occurred which would support such a 
diagnosis.

The veteran has stated in several VA outpatient treatment 
records that engaged in combat with enemy forces during his 
military service.  He first noted this in September 2001.  A 
review of the veteran's service personnel records shows he 
had service in Vietnam for eleven months from December 1969 
to November 1970.  His principal duty was as a supply 
specialist.  His DD Form 214 indicates that he was in receipt 
of the National Defense Service Medal, the Vietnam Service 
Medal, the Vietnam Campaign Medal, and the SPS (sharpshooter) 
Badge.  None of these awards and decorations indicates that 
the veteran engaged in combat with the enemy.

In June 2004, the veteran submitted a short written statement 
regarding his military service.  He stated that he moved 
around a lot in Saigon.  He said he came across body parts, 
and now had flashbacks and woke up in a sweat.  He said that 
was all he could remember.

Because the VA outpatient treatment records indicate the 
veteran sought treatment at the Vet Center from approximately 
March 2004 to July 2004, the Board remanded the veteran's 
claim in December 2006 so the RO could obtain these records.  
In a December 2006 letter, the RO asked the veteran to 
specify which Vet Center he had attended, since the VA 
outpatient records did not specify the location.  The veteran 
did not respond to the RO's request.  Therefore, the RO was 
unable to obtain these records, and the claim was returned to 
the Board.  The veteran has provided no other information 
regarding his claimed stressor.

With regard to verifying an in-service stressor, the Board 
notes that, although the veteran told his VA provider that he 
had engaged in combat with enemy forces, his service records 
are entirely silent for any evidence to corroborate his 
statement.  In addition, the only stressor statement that the 
veteran did submit, the June 2004 written statement, did not 
contain an account of having engaged in combat.  Neither the 
veteran's separation documents (DD Forms 214) nor service 
department reports of his active service show that he 
received any awards and/or decorations indicative of combat 
involvement, and none of those records otherwise provides 
evidence of participation in combat situations.  Therefore, 
there is no verifying evidence that the veteran engaged in 
combat.

Therefore, since there is no corroborating evidence that the 
veteran engaged in combat during his active service, the 
burden is on the veteran to provide evidence such that a 
claimed stressor may be verified by the service department, 
to satisfy a claim for service connection for PTSD.  In this 
regard, the only statement submitted by the veteran was the 
written statement dated in June 2004.  He indicated only that 
he had been located in and around Saigon, and vaguely stated 
that he had come across body parts.  He did not provide 
specific locations, dates, or names, which the RO could use 
to attempt verification of any stressor.  Therefore, since 
the veteran has not presented any additional information that 
could result in corroboration of an otherwise unverified 
stressor, despite the RO requesting such information several 
different times, the Board finds that service connection 
cannot be awarded for PTSD.

While VA has a clear obligation to assist the veteran in 
substantiating his claim, the veteran must fully participate 
and provide all information requested by VA.  Since the 
veteran did not provide such details, despite the RO's 
specific request, an attempt at verification of the veteran's 
claimed in-service stressors has not been possible.  The 
Court of Appeals for Veterans Claims has stated, "The duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, the Board 
is "not bound to accept his uncorroborated account of his 
Vietnam experiences . . . ."  Id. at 192.

Finally, the Board notes that, while the veteran has been 
diagnosed with PTSD, many years after he left service, 
neither the service records nor any medical opinion of record 
shows a link between any mental disorder and the veteran's 
military service.  Indeed, his SMRs are negative for any 
complaints or treatment of any mental disorder.  He therefore 
cannot be directly service connected for this disorder, in 
the absence of competent evidence establishing the existence 
of a stressor to support a diagnosis of PTSD.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

While the veteran may sincerely believe that he has PTSD 
which was caused by some incident of service, it is well 
established that, as a layperson, he is not considered 
capable of opining on matters requiring medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, No. 07-7029 (Fed. Cir. 
July 3, 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
PTSD is a complex disorder which requires specialized 
training, and at least one in-service stressor event, for a 
diagnosis which can be related to service, and is therefore 
not susceptible of lay diagnosis.  

As discussed above, while the competent evidence of record 
might establish that the veteran has a clinically supported 
diagnosis of PTSD, he has not provided information with which 
the RO, despite repeated attempts, could verify an in-service 
stressor.  As the evidence preponderates against the claim 
for service connection for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


